Citation Nr: 0508050	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss, and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 until 
February 1969, including honorable participation in the 
Vietnam conflict.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The merits of the issue of entitlement to service connection 
for hearing loss, as well as the claim for service connection 
for tinnitus, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Board denied service connection for hearing loss in 
June 1978.  The veteran was given notice of the decision.  

2.  Evidence submitted since the time of the Board's June 
1978 decision had not previously been submitted to agency 
decisionmakers; it relates to an unestablished fact necessary 
to substantiate the claim; it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened; and, 
it raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1. The June 1978 Board decision which denied service 
connection for hearing loss by aggravation is final. 38 
U.S.C.A. § 7104 (West 2002).  

2.  Evidence received since the Board denied entitlement to 
service connection for bilateral hearing loss is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Regarding Bilateral Hearing 
Loss

The evidence of record indicates that the veteran served as a 
demolition engineer during the Vietnam conflict.  According 
to information submitted by the veteran's representative, the 
role of the engineer during the conflict was primarily to 
provide mobility, countermobility, survivability, and 
topographic support to combat teams.  Of particular note, 
while performing his field duties in Vietnam, the veteran 
asserts that he was blown off the tank he was riding on when 
it was struck by enemy artillery.  The veteran claims to have 
received field hospitalization following this incident for 
treatment of hearing loss, but record requests have been 
unsuccessful in obtaining any treatment records documenting 
the event.

The veteran initially filed a claim for service connection of 
his hearing loss in January 1976, but was denied by a March 
1977 RO rating decision which found that the veteran had 
preexisting hearing loss which was not aggravated during his 
time in service.  The Board agreed with the RO's decision in 
June 1978, deciding that although the veteran presently 
suffered bilateral hearing loss and had submitted many 
letters from his friends, family and coworkers indicating 
that his hearing was considerably worse after service, the 
veteran had a preexisting condition without any indication of 
a clinical decrease in hearing acuity while on active duty.

In September 2001, the veteran requested that his claim for 
service connection of his bilateral hearing loss be reopened, 
claiming that he had private treatment records of his hearing 
loss.  However, no records were submitted in support of his 
claim, and the RO declined to address the issue in a January 
2002 rating decision.
The veteran eventually submitted VA treatment records, but 
the RO determined, in March 2002, that these records did not 
present new and material evidence as required to reopen a 
claim.  The claim was reopened by the decision review officer 
in December 2003 in the statement of the case.

Regardless of the RO's decision to reopen the claim, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
see Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  One 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  

In September 2002, a private physician examined the veteran.  
He found that the veteran suffered from moderate to severe 
noise-induced sensorineural hearing loss which the physician 
believed was secondary to acoustic trauma sustained during 
military service.  An audiogram indicated that the hearing 
loss was worse in the high frequencies which the physician 
noted was consistent with noise induced hearing loss.  
However, the physician did not review the veteran's file in 
conducting his exam and indicated in his notes that the 
veteran had asserted that he had no history of hearing loss 
before entering the service; information which appears 
somewhat dubious in light of the fact that the veteran 
acknowledged hearing loss on the medical history component of 
his entrance service exam and the results of a entrance 
hearing exam which indicated bilateral hearing loss.      

Nevertheless, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Accordingly, the private physician's 
opinion is presumed to be credible for the purpose of 
deciding whether to reopen the case.

A little over a year after the above described private 
examination, in December 2003, the veteran underwent a VA 
hearing examination.  After reviewing the veteran's claim 
file, the examining audiologist confirmed the veteran's 
bilateral hearing loss and noted that it was possibly 
consistent with noise exposure.  However, the examiner 
concluded that it was as likely as not the hearing loss was 
not the result of the veteran's military noise exposure.  

Because the two opinions offer new medical evidence not 
already contained in the file, they are neither cumulative 
nor redundant.  See 38 C.F.R § 3.156.  Furthermore, the new 
opinions relate to an unestablished fact necessary to 
substantiate the claim; namely, the causal link or nexus 
between a current disability and the in-service injury or 
aggravation of a preexisting disability required to establish 
service connection.  See 38 C.F.R. §§ 3.156, 3.303(a).
 
Given the evidence as described above, the Board finds that 
the evidence obtained since the June 1978 denial of benefits 
is both new and material, as it was not previously before 
agency decision-makers, and it speaks directly to the issue 
of whether the veteran's hearing loss was aggravated by 
exposure to excessive noise during service.  Accordingly, the 
claim of entitlement to service connection for aggravation of 
preexisting bilateral hearing loss is reopened; however, for 
reasons discussed below, the claims for entitlement to 
service connection for bilateral hearing loss and tinnitus 
must be remanded for further medical development.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss, the 
claim is reopened, and, to that extent only, the appeal is 
granted.  


REMAND

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2004).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

As a demolition expert in an engineer battalion, the veteran 
is quite likely to have been frequently exposed to loud 
noises and explosions.  For example, the veteran has 
consistently reported an incident in which he suffered 
extreme acoustic trauma when he was blown off the tank he was 
riding on when enemy artillery struck the tank.  However, the 
veteran's file contains no records that corroborate his 
account of the incident, and requests for treatment records 
from the incident came back with the comment that there were 
no additional service medical records (SMRs). 

Unfortunately, the medical opinions currently contained in 
the veteran's file do not provide sufficient detail to 
determine whether the veteran's current hearing loss either 
preexisted service and was aggravated in service, or did not 
preexist service but was caused by service.  

A review of the veteran's SMRs indicates that the veteran 
entered service with some evidence of a preexisting hearing 
condition.  Specifically, on the veteran's medical entrance 
examination, the veteran checked the box indicating a history 
of hearing loss; this purported hearing loss was supported by 
a hearing exam conducted that same day, which revealed some 
hearing loss at the high and low frequencies in his right 
ear, and in the low frequencies in his left ear.  A VA 
examiner, after reviewing the veteran's file in December 
2003, confirmed the veteran's hearing loss at entry into the 
service.  

However, some uncertainty still surrounds that initial exam, 
as the veteran in addition to hearing loss was also diagnosed 
with bilateral cerumen, otherwise known as earwax.  Stedman's 
Medical Dictionary, 324  (27th ed. 2000).  The physician at 
that time recommended that the veteran have his ears checked 
and when the veteran reported two months later in July 1967, 
his ears were found to be "OK."  Furthermore, in seeming 
contradiction of the finding of hearing loss, the veteran 
received ratings of "1" on his entrance exam for each of 
the PULHES components, including on the "H" portion which 
represents "hearing and ear."  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) [Observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service)].  This ranking indicated that the veteran 
was considered to possess a high level of medical fitness, 
rendering him medically fit for any military assignment.  

Somewhat surprisingly, despite the veteran's hearing test 
upon entry which indicated hearing loss, and several years as 
a demolition expert being exposed to loud noise, the 
veteran's hearing was actually determined to have improved 
during service by his hearing test administered as part of 
his exit examination in 1969.

As part of his request to reopen his claim, the veteran 
submitted an opinion from a private physician which 
attributed the veteran's present hearing loss to acoustic 
trauma sustained during his military service.  However, the 
physician's opinion was rendered without an examination of 
the veteran's file, and the physician noted that the veteran 
stated that he had no history of hearing loss prior to his 
service in the military.  As indicated above, this statement 
is conflicted by the veteran's own admission on his entry 
exam survey that he had a history of hearing loss.

The VA examination in December 2003 also provides little 
assistance with the veteran's claim.  The examiner concluded 
that the veteran "demonstrates a bilateral sensorineural 
hearing loss possibly consistent with noise exposure.  
However, because of the data that were examined in the 
[claims file] it would seem as likely as not that the hearing 
loss is not the result of the patient's military noise 
exposure." (emphasis added).  While the difference between 
"as likely as not something else" and "more likely than 
not something else" may appear insignificant, in veterans' 
law, the phrase "as likely as" carries a large amount of 
significance, because of the benefit of the doubt rule.  

Accordingly, when the VA examiner says that the veteran's 
disability is as likely as not caused by something else, the 
converse of that statement is equally true; namely, that the 
veteran's disability is as likely as not caused by the 
service related noise exposure. 

A second problem with the examiner's opinion relates to the 
diagnosis of the veteran's tinnitus.  The VA examiner 
concluded that because of the relatively long time between 
the discharge from the military and the onset of the 
tinnitus, a period the examiner asserts is 3-4 years ago, it 
would seem "as likely as not that the tinnitus is not the 
result of the [veteran's] military noise exposure."  
However, although the examiner cites to an extended time 
period between discharge from service and the diagnosis, a 
review of the veteran's claim file indicates that the veteran 
indicated the presence of tinnitus as far back as a January 
1977 VA examination.

With regards to tinnitus, the private physician opined that 
the veteran's present tinnitus was the result of acoustic 
trauma sustained during his military service, specifically 
stemming from being blown off a tank by enemy artillery.  
However, this opinion was rendered without reviewing the 
veteran's claim file, and, as noted above, was strongly based 
on an unverified event.

Based on the evidence as outlined above, the veteran's file 
contains insufficient information to determine whether the 
veteran's bilateral hearing loss began during service or was 
aggravated by service, or whether the veteran's tinnitus was 
caused by service.  Specifically, while each medical report 
offers an opinion regarding the cause and origin of the 
veteran's hearing loss and tinnitus, neither opinion 
provides the critical nexus between the veteran's present 
disability and his service.  Similarly, although the 
veteran's hearing loss was noted at entry into service, no 
medical opinion was included in the file to demonstrate that 
the hearing loss increased in severity during service.  
Therefore, in an effort to fully assist the veteran in 
substantiating his claim, the Board finds that a remand is 
necessary to further develop the medical record.

As such, this matter is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of the veteran's 
hearing loss and tinnitus.  The examiner 
should be provided with the veteran's 
claim file and asked to fully review it.  
Any opinion rendered must be supported by 
complete rationale.

(a)  The examiner should determine whether the 
veteran's diagnosed hearing loss is due to either a 
disease or injury incurred during his active 
military service, or as a consequence thereof. 

(i)  If the examiner determines that the 
hearing loss is a disability that 
predated the veteran's service, he or she 
should then render an opinion as to 
whether the condition increased in 
severity during the veteran's time in 
service, and, if it did, whether or not 
the increase in severity was attributable 
to the natural progress of the disease.  
In determining whether the veteran's 
hearing loss preexisted service, the 
examiner should consult the entrance 
examination and the April 1967 audiogram 
(received by RO in 1977).  Also, please 
discuss, as appropriate, the 1967 
audiometric findings in ASA versus ISO 
standards (ISO values were adopted by the 
military in late 1967). 

(ii)  If the examiner determines that the 
hearing loss did not predate the 
veteran's service, the examiner should 
render an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's hearing loss either began 
during service or as a consequence of the 
veteran's service.  

(b)  The examiner should also render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
tinnitus either began during service or 
as a consequence of the veteran's 
service.  



(c) The examiner should specifically be 
requested to comment on: 

(i) The audiometric hearing exam 
administered as part of the veteran's 
entrance medical exam.

(ii) The presence of cerumen upon entry, 
and its impact, if any, on the results of 
the entrance hearing exam.

(iii)  The finding that the veteran's 
ears were "OK" upon arrival in service, 
as noted on the entrance examination. 

(iv)  The veteran's complaint of tinnitus 
at a VA medical exam in January 1977. 

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO to determine whether 
service connection for hearing loss and 
tinnitus have been established.  If the 
benefits sought are not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
     

                   
____________________________________________
MICHELLE L. KANE
Acting Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


